IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40463
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

MARIA GUADALUPE PEREZ-GOMEZ,

                                         Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. L-00-CR-1191-2
                         - - - - - - - - - -
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Maria Guadalupe Perez-Gomez

(Perez) has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Perez was

sent a copy of counsel’s motion and brief, but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40463
                               -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.